Per Curiam :
This is a suit in replevin for the recovery of a piano in the possession of the defendant under a contract of conditional sale. As such possession was lawfully acquired, it was necessary for the plaintiff to prove a demand for the return of the chattel in order to main*251tain proceedings and an action in replevin. This he failed to do and the Municipal Court justice dismissed the complaint on account of this defect in the proof. While there was evidence of a demand, it was of a demand addressed, not to the defendant herself, but to a person or persons not shown to have any custody or control of the property. The so-called demand made by the marshal upon the defendant personally appears to have been nothing more than a statement to the effect that he had replevin papers to replevy the piano, after he had broken in her door in order to gain access to it.
The judgment should be affirmed.
Present — Goodrich, P. J., Bartlett, Woodward and Hirschberg, JJ.
Judgment of the Municipal Court affirmed, with costs.